Name: Commission Regulation (EEC) No 138/87 of 19 January 1987 on the emergency supply of butter to the most deprived persons in the Community
 Type: Regulation
 Subject Matter: cooperation policy;  processed agricultural produce
 Date Published: nan

 No L 17/18 Official Journal of the European Communities 20 . 1 . 87 COMMISSION REGULATION (EEC) No 138/87 of 19 January 1987 on the emergency supply of butter to the most deprived persons in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream ('), as last amended by Regulation (EEC) No 3790/85 (2), and in particular Article 7a thereof, Whereas the sharp fall in temperatures in Europe has serious consequences for the most deprived persons ; whereas Community resources should be urgently used to help these persons through the agency of the recognized welfare and charitable organizations in each Member State ; whereas such action falls within the scope of the measures for the disposal of intervention butter stocks that the Commission is empowered to adopt in accord ­ ance with Article 7a of Regulation (EEC) No 985/68 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall make available to welfare and charitable organizations, that are recognized as such by the Member State in which they are established, butter for free distribution in that Member State to the most deprived persons. Butter made available under the previous subparagraph shall be butter bought in by intervention under Article 6 ( 1 ) of Council Regulation (EEC) No 804/68 (3) that was taken into storage after 1 January 1986. Article 2 Member States shall determine the implementing measures for Article 1 , including those control measures they deem appropriate. Article 3 Member States shall notify the Commission every week of the quantities removed from storage under this Regula ­ tion during the previous week. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 31 March 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 January 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 169, 18 . 7. 1968 , p. 1 . (2 OJ No L 367, 31 . 12. 1985, p. 5. (3) OJ No L 148 , 28 . 6 . 1968 , p. 13 .